Citation Nr: 1812116	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-28 611	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation for post-traumatic stress disorder (PTSD) with dysthymic disorder in excess of 30 percent, in excess of 50 percent effective February 10, 2012 and in excess of 70 percent on or after January 25, 2013.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1970 to December 1974.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2017 decision, the Board denied the Veteran's claim for initial disability evaluation for PTSD with dysthymic disorder in excess of 30 percent, in excess of 50 percent effective February 10, 2012 and in excess of 70 percent on or after January 25, 2013.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

On October 2, 2017 the Veteran's attorney filed motion to vacate the Board's September 20, 2017 decision.

The attorney noted that on January 21, 2016, the Veteran (through counsel) submitted a Freedom of Information Act (FOIA) request for a complete copy of the claims file.  On April 13, 2017, the request was resubmitted due to no receipt of the file after one year.  As a review of the claims file does not show that the FOIA requests received appropriate responses, the Board will vacate the September 20, 2017 Board decision as it relates to the Veteran's claim for an initial disability evaluation PTSD with dysthymic disorder in excess of 30 percent, in excess of 50 percent effective February 10, 2012 and in excess of 70 percent on or after January 25, 2013.

Following the motion to vacate, the FOIA request was fulfilled on December 4, 2017.  In response, by a letter dated December 18, 2017, the attorney for the Veteran requested a 90 day extension from the date of the letter.

Accordingly, the September 20, 2017 Board decision addressing the issue of entitlement to an initial disability evaluation PTSD with dysthymic disorder in excess of 30 percent, in excess of 50 percent effective February 10, 2012 and in excess of 70 percent on or after January 25, 2013 is vacated.  

The Board notes that the Veteran's counsel in a December 2017 letter noted that the FOIA request had been fulfilled and an extension of 90 days was requested to submit additional evidence and/or a argument in support of the claim.  The Board will grant the extension request and defer adjudication of the Veteran's claim on the merits.




	                        ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


